In two proceedings pursuant to Social Services Law § 384-b to terminate parental rights, the appeals are from (1) an order of disposition of the Family Court, Queens County (Gage, J.), dated June 9, 1995, which, after a fact-finding hearing, terminated the mother’s parental rights with respect to her daughter Cara Lynda V. on the ground of abandonment, and (2) an order of disposition of the same court, also dated June 9, 1995, which terminated the mother’s parental rights with respect to her son Robert Charles B. on the ground of abandonment.
*544Ordered that the orders are affirmed, without costs or disbursements.
The clear and convincing evidence in the record amply supports the Family Court’s conclusion that the appellant abandoned her children by failing to visit or communicate with them for more than six months preceding the filing of the petitions, despite the facts that she was able to do so and was not prevented or discouraged from doing so by the respondent foster care agency which had guardianship of the children (see, Social Services Law § 384-b [5] [a]; Matter of Commissioner of Social Servs. [Anthony R.] v Nelson R., 226 AD2d 630; Matter of Jennifer Marie O., 219 AD2d 604). It was also established by a preponderance of the evidence that the children’s best interests would be served by the termination of the appellant’s parental rights and the award of custody to the respondent, so that they may be adopted by their foster parents (Family Ct Act § 631; Matter of Michael B., 80 NY2d 299; Matter of Star Leslie W., 63 NY2d 136; Matter of Noelani Marie O., 215 AD2d 327; Matter of Natajha Starr M., 204 AD2d 232). Miller, J. P., Joy, Altman and Goldstein, JJ., concur.